Citation Nr: 0411522	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  02-05 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic acquired low back disorder, claimed as residuals of 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant







INTRODUCTION

The veteran served on active duty from April 1943 to January 
1946.

The current appeal arose from a January 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  The RO, in pertinent part, 
determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for a chronic acquired low back disorder, claimed 
as residuals of injury.

In September 2002 the veteran provided oral testimony before 
a Decision Review Officer at the RO.  In September 2003 he 
provided oral testimony before the undersigned Veterans Law 
Judge via a video conference hearing with the RO.  
Transcripts of his testimony have been associated with the 
claims file.

As to the issue of entitlement to service connection for a 
chronic acquired low back disorder, claimed as residuals of 
injury, this appeal is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  The RO denied reopening the previously denied claim of 
entitlement to service connection for a chronic acquired back 
disorder claimed as residuals of injury when it issued an 
unappealed rating decision in June 1999.  

2.  Evidence submitted since the June 1999 decision is new, 
not cumulative or redundant of the evidence at the time of 
the prior final denial of the claim sought to be reopened; 
relates to an unestablished fact, and does raise a reasonable 
possibility of substantiating the claim.  


CONCLUSION OF LAW

Evidence submitted since the June 1999 decision, wherein the 
RO denied reopening the claim of entitlement to service 
connection for a chronic acquired low back disorder, claimed 
as residuals of injury, is new and material, and the 
veteran's claim for that benefit has been reopened.  
38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 3.160(d), 20.1103 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record prior to the June 1999 
rating decision wherein the RO denied reopening the 
previously denied claim of entitlement to service connection 
for a chronic acquired low back disorder is reported in 
pertinent part below.

The service medical records show that in September 1944 the 
veteran was treated for a lumbar back strain which he 
sustained when he fell while on a night patrol.  His back was 
strapped.  In April 1945 neuritis of the left lumbar region 
was diagnosed after he had dug a fox hole while serving in 
the Philippines.  His back was again strapped.  In August 
1945 he was seen with complaints of sore back muscles.  No 
abnormalities of the back were found when he was examined for 
separation from service.  

Associated with the claims file was a record of a private 
hospitalization in January 1962.  It was recorded that the 
veteran had sustained a back injury during the previous year 
when lifting at which time he twisted his back.

An August 1963 VA special orthopedic examination report shows 
that in January 1962 the veteran underwent a lumbar 
laminectomy and apparently an excision of a herniated 
intervertebral disc at a private hospital.  
He complaint of recurrent low back aching and pain, and 
numbness of the right foot and leg.  The examination 
concluded in a diagnosis of a lumbar laminectomy and excision 
of herniated intervertebral disc (probably L4-L5, right), 
postoperative, residual of.

Associated with the claims file thereafter were lay 
statements from individuals who provided their knowledge and 
observations of the veteran's back difficulties.

A November 1985 VA medical report shows the veteran reported 
having experienced increased low back pain in 1981.  A VA 
hospital summary referable to admission in February and March 
1986 shows a history of a diskectomy in 1960 approximately at 
level 5.

A September 1986 VA special orthopedic examination report 
shows the veteran reported having been squeezed with a rifle 
in a hands of an enemy soldier in April 1943.  He eventually 
was able to prevail against the soldier and felt a burning in 
his low back at the time.  He reinjured his back in June 1943 
but was unsure how.  He was on intermittent sick call in 
service and maintained on medications.  Since discharge he 
had been treated by a chiropractor and local physicians in 
Del Rio and Mexico.  There was a pertinent diagnosis of 
degenerative arthritis of the lumbar spine.

A June 1988 VA outpatient treatment report shows the veteran 
related having injured his back three weeks prior.  
Degenerative joint disease of the lumbar spine was noted in 
September 1988.

A March 1999 sworn statement from SG, a service comrade, 
provides his knowledge and observations of the veteran's 
having sustained injury to his back while in hand to hand 
combat with the enemy.

The evidence associated with the claims file subsequent to 
the June 1999 rating decision wherein the RO denied reopening 
the previously denied claim of entitlement to service 
connection for a chronic acquired low back disorder, claimed 
as residuals of injury is reported in pertinent part below.

The veteran provided oral testimony before a Decision Review 
Officer at the RO in September 2002, and before the 
undersigned Veterans Law Judge in September 2003.  
Transcripts of his testimony have been associated with the 
claims file.  In essence, the veteran provided more detailed 
information as to sustention of low back injuries during 
combat service or in a combat environment.  It was pointed 
out, as is substantiated by the veteran's record of service 
(DD-214), that he is a recipient of decorations including a 
Combat Infantryman Badge, and Bronze Star Medal (2).  


Criteria

Materiality & Finality

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

A determination by the agency of original jurisdiction of 
which the claimant is properly notified is final if an appeal 
is not perfected.  When the Board affirms a determination of 
the agency of original jurisdiction, such determination is 
subsumed by the final appellate decision.  38 U.S.C.A. 
§§ 6104, 7105; 38 C.F.R. §§ 20.1103, 20.1104.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusion based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 2002).  
A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. 
§ 3.105.  38 C.F.R. § 3.104(a).




When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

In Hodge, the United States Court of Appeals for the Federal 
Circuit (CAFC) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  Id, at 1363.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. 
App. 247 (199); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  Barnett v. Brown, 83 F. 3d 1380, 
1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it 

(1) was not of record at the time of the last final 
disallowance of the claim and is not merely cumulative of 
evidence of record; 
(2) is probative of the issue at hand; and 

(3) is significant enough, either by itself or in connection 
with other evidence in the record, that it must be considered 
to decide the merits of the claim.  See Anglin v. West, 203 
F. 3d 1343, 1345-1346 (Fed. Cir. 2000) (upholding the first 
two prongs of the Cohen new and materiality test while 
defining how materiality is established (the third prong as 
listed above)); see also Shockley v. West, 11 Vet. App. 208 
(1998); Evans v. Brown, 9 Vet. App. 273, 283 (1996); Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
the prior holdings in Justus and Evans that the evidence is 
presumed to be credible was not altered by the CAFC decision 
in Hodge.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (38 C.F.R. § 3.156(a)).  This change in the law is 
applicable in this case because the veteran's claim was filed 
after August 29, 2001, the effective date of the amendment; 
more specifically, in November, 2001.  66 Fed. Reg. 45,620, 
45,629 (August 29, 2001).  

As amended, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2003).


General Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110;  38 C.F.R. § 3.303.

If not shown in service, service connection may be granted 
for osteoarthritis if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2003).

Service connection of such injury or disease may be rebutted 
by clear and convincing evidence to the contrary.  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2003).  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that the "term 'service connection', is used in 
section 1154(b) to refer to proof of incurrence or 
aggravation of [a] disease or injury in service, rather than 
to the legal standard for entitlement to payments for 
disability."  See Velez v. West, 11 Vet. App. 148, 153 
(1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  

The effect of this law is that service connection will not be 
precluded for combat veterans simply because of the absence 
of notation of a claimed disability in the official service 
records.  However, the law does not create a presumption of 
service connection, and there must still be competent medical 
evidence relating the claimed disability to service where the 
question involves medical causation or diagnosis, such as in 
the instant case.

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of continuity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2003), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such a condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).

A lay person is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one which a lay person's observations is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.





In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issues of whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for a chronic acquired low 
back disorder, claimed as residuals of injury, has been 
properly undertaken.  

The Board is confident in this assessment because the 
evidence as presently constituted is sufficient in 
establishing a full grant of benefits.  Therefore, any 
outstanding development not already conducted by VA is 
without prejudice; hence, any deficiencies in the duties to 
notify and to assist constitute harmless error.

Additional development by the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) would only 
serve to further delay resolution of the claim.  Bernard, 
supra.


New & Material Evidence

The January 2002 RO determination as to whether evidence is 
"new and material" for purposes of reopening is subject to 
de novo adjudication by the Board.  Barnett, supra.  

For the reasons set forth below, the Board finds that new and 
material evidence has been submitted.  The claim is therefore 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) 
(effective August 29, 2001).

When a veteran seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

The basis of the prior final denial was that there was no new 
and material evidence to reopen the prior denied claim of 
entitlement to service connection for a low back disorder 
claimed as residuals of injury.  It had been noted that the 
previous evidence of record merely showed additional injury 
to the back following service with need for surgery, with no 
evidence of any link to service of any back pathology however 
diagnosed.

Additional medical evidence has been associated with the 
claims file since the June 1999 rating decision, and this 
additional evidence is clearly new and material because for 
the first time there is evidence of a chronicity of low back 
symptomatology beginning in service and continuing 
thereafter.  

The veteran has provided testimony at two hearings in support 
of his claim.  This evidence is new because it was not 
associated with the claims file prior to the June 1999 final 
denial.

This evidence is also material insofar as it relates to an 
unestablished fact necessary to substantiate the claim when 
considered with previous evidence of record.  It goes to the 
fact that the veteran, not previously shown by the evidence 
of record, has experienced continuous low back symptomatology 
since injuries reported in service, despite additional low 
back injury with need for surgery post service.

The Board finds that the presumably credible evidence, 
Justus, supra, submitted since the June 1999 rating decision 
contributes to a more complete picture of the circumstances 
surrounding the origin of the veteran's chronic acquired low 
back disorder.  Hodge, supra.  A reasonable possibility of 
substantiating his claim has been raised.  Consequently, the 
record contains new and material evidence, such that the 
Board must reopen the claim.  Manio, supra.


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
chronic acquired low back disorder, claimed as residual of 
injury, the appeal is granted to this extent only.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

In July 2003 the RO issued a VCAA notice letter to the 
veteran in connection with his previous claim of whether new 
and material evidence had been submitted to reopen a claim of 
entitlement to service connection for a chronic acquired low 
back disorder claimed as residuals of injury.  The RO has not 
issued a VCAA notice letter to the veteran in connection with 
his claim of entitlement to service connection for a chronic 
acquired low back disorder claimed as residuals of injury on 
a de novo basis.

The Board notes that the veteran has not been afforded a VA 
examination to ascertain the current nature, extent of 
severity, and etiology of any low back disorder(s) which may 
be present, and specifically whether or not any is/are 
related to injuries reported in the service medical records.  
He is entitled to such examination under the VCAA of 2000.

38 C.F.R. § 4.1 (2003) provide that "It is...essential both in 
the examination and in the evaluation of the disability, that 
each disability be viewed in relation to its history."  See 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added)).  Accordingly, further development is warranted.


The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).
Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  Such notice should 
specifically apprise the appellant of the 
evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his low back 
symptomatology and disorders since 
service.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  


All identified private treatment records 
should be requested directly from the 
healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA 
special orthopedic examination by an 
orthopedic surgeon including on a fee 
basis if necessary for the purpose of 
ascertaining the current nature, extent 
of severity, and etiology of any chronic 
acquired low back disorders which may be 
present.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  

The examiner must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s).  Any further indicated 
special studies must be conducted.  

It is requested that the examiner address 
the following medical issues:

Is it at least as likely as not that any 
chronic acquired low back disorder(s) 
found on examination is/are due to 
injuries sustained in service, or if 
preexisting service, was/were aggravated 
thereby?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

7.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should adjudicate the claim of 
entitlement to service connection for a 
chronic acquired low back disorder, 
claimed as residuals of injury, on a de 
novo basis.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim for service connection, and may result in a denial.  
38 C.F.R. § 3.655 (2003).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



